DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 9/3/2019 has been considered.  Non-Patent Literature Documents #3 and #4 have been lined through and not considered because the first letter in the description is not discernable.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 - it is unclear how the negative pressure is gradually increased in steps (c) through (f) because step (e) includes releasing the pressure within the vacuum chamber.
	Claim 13 – in line 2, “at is” is unclear.

Claim 17 - “VED” in line 2 has not been defined and therefore is unclear.  The diameter is unclear because it is being defined by an unclaimed element, the “vacuum chamber”.  One of ordinary skill in the medical arts would not know with any certainty the size of the vacuum chamber the applicant is claiming and therefore would not be able to determine what is “substantially equal” to an unknown diameter. 

Claim 18 - The diameter is unclear because it is being defined by an unclaimed element, the “flaccid penis shaft”.  One of ordinary skill in the medical arts would not know with any certainty the size of the flaccid penis the applicant is claiming and therefore would not be able to determine what is “substantially equal” to an unknown diameter.

The term "substantially equal" in claims 15, 17 and 18 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 13, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart (5,020,522).
Claim 9 – Stewart teaches a device for therapeutic application of negative pressure to a male penis comprising a soft extension member, -16- having a proximal end and a distal end; the proximal end comprising a tissue contacting portion that is configured to receive a flaccid penis; the distal end comprising a collar that is configured to be mounted onto an exterior surface -32- of a vacuum erection device chamber -12-; a rim located between the collar and the tissue contacting portion, the rim being located on an interior surface of the soft extension member; a taper located between the collar and the tissue contacting portion, the taper being located on an exterior surface of the extension member; and an exterior rim located on the exterior surface of the extension member, between the collar and the taper, see marked up drawings, figure 6 and 7, below.

    PNG
    media_image1.png
    612
    879
    media_image1.png
    Greyscale

Claim 13 – Stewart teaches the tissue contacting portion includes a shoulder at is distal end, and wherein the soft extension member has a maximum thickness at the shoulder, and a minimum thickness at a proximal tip, the rounded end has the minimum 
Thickness, see figure 7 below.


    PNG
    media_image2.png
    520
    811
    media_image2.png
    Greyscale

Claim 15 - wherein the collar and the tissue contacting portion are substantially equal in length, see figure 7 above.  The term substantially allows for some variance in the actual measurements.

Claim 17 - the collar has an internal diameter that is substantially equal to an exterior diameter of a vacuum chamber used in VED, so as to be able to mount the adapter on the tube -12- as described in column 5 lines 35-41.

Claim 18 – Stewart teaches, the tissue contacting portion has an internal diameter that is substantially equal to a flaccid penis shaft, the adapter sleeves come in different sizes to accommodate different size penises, at least one sleeve will have a diameter that is substantially equal to a flaccid penis, see figure 1.

Claim 19 – Stewart teaches an erection control system for increasing penile and cavernosal tumescence by vacuum erection therapy, the system comprising: (a) a rigid vacuum chamber -12- having an open proximal end -36- in figure 1, an interior surface, see reference numeral -38- in figure 1 and an exterior surface, at lead line -12- in figure 2; (b) a negative pressure generating device, pump unit -14-; (c) a removable soft extension member -16-, or -18- or -20- comprising a proximal end and a distal end, the distal end comprising a collar that is configured to be mounted onto the exterior surface of the open proximal end of the vacuum chamber, the proximal end comprising a tissue contacting portion that is configured to surround a shaft of a flaccid penis, see labeled figures 6 and 7 above.

Claim 20 - the removable soft extension member -16-  further comprises:(a) a rim located between the collar and the tissue contacting portion, the rim being located on an interior surface of the soft extension member; (b) a taper located between the collar and the tissue contacting portion, the taper being located on an exterior surface of the extension member; and (c) an exterior rim located on the exterior surface of the extension member, between the collar and the taper, see labeled figure 7 above(twice).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wysor et al(6,183,414, hereinafter Wysor) in view of Osbon et al (5,421,808, hereinafter Osbon) and Stewart(5,020,522).
	Claim 1 – Wysor teaches a method of treating venous occlusive disease by application of a vacuum, the method including providing a vacuum assembly, as shown in figure 1 and described as the type provided by Osbon column 4 lines 22-25 including a vacuum chamber -10-  the vacuum chamber having a proximal end, at reference letter –P- shown in figure 1, a distal end, at pump assembly -11- and an exterior surface shown by lead line -10- in figure 2, (b) positioning the tissue contacting portion around a tissue to be treated, the penis is inserted at the end designated be lead line –P-; (c) pumping air out of the vacuum chamber from the distal end to create a negative pressure within the vacuum chamber, thereby causing the tissue contacting portion to collapse around the tissue to be treated and create a vacuum seal, see column 4 lines 33-43 ; (d) maintaining the negative pressure within the vacuum chamber for sufficient time to draw blood into the tissue to be treated and achieve a desired state of blood engorgement within the tissue, column 4 lines 37-39; (e) releasing the pressure within 
	However, Wysor does not describe a soft extension member.  Wysor does state the vacuum device may be that of Osbon, column 4 lines 21-26.
	Osbon teaches a soft extension member, elastomeric seal -34-. Therefore one of ordinary skill in the medical arts at the time the invention was effectively filed would have found it obvious to provide the device as taught by Wysor to include the elastomeric seal as set forth in Osbon to aid in forming the required seal as set forth in Osbon column 7 lines 9-17.  
Such a combination would produce predictable results of the device taught by Wysor having an annular polymeric seal for added comfort and aid in creating a seal as set forth in Osbon column 7 lines 9-17.
	The combination of Wysor and Osbon teaches a system as claimed but does not set forth the soft extension member is removably mounted to the exterior surface of the vacuum chamber.  The combination teaches the seal -34- is removably mounted to the inside of the chamber as shown in figure 3. 


	The adapter element are adapted to be connected to the vacuum tube as shown in figure 7 In the same manner the adapter is connected to cone -22-, therefor when the adapter is separated from the cone it would be secured to the exterior surface of the vacuum tube in the same manner, column 5 lines 34-41.  The tissue contacting portion extends away from the vacuum tube. 
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the sleeve adapter as taught by Stewart in place of the seal taught by Osbon to gain the advantage of having a plurality of adapters to allow the use of the device with a plurality of different penis sizes.

	Claim 2 – Stewart teaches repeating steps (c) through (e) to cycle the pressure within the vacuum chamber between a negative pressure state and a release state, for a desired number of cycles to achieve a therapeutic treatment course for treatment of neuropathy, See column 4 lines 33 through column 5 line 13.

Claim 4 – Stewart teaches positioning the tissue contacting portion around a shaft of a patient's penis, the penis is visible within the vacuum tube as set forth in column 4 lines 17-20.
Claim 5 – Stewart teaches blood flow to or from the penis is not constricted by a constriction device while the constriction device is on the adapter, see column 5 lines 
Claim 6 – the combination teaches a method as claimed but Wysor does not set forth any specific pressure to be used, further Wysor sets forth that the amount of pressure used is patient specific, column 4 line 61 through column 5 line 4.  
Stewart sets forth a range of pressure used for vacuum therapy to be between 127 mmHg to a maximum of 304 mmHg because pressure above 304 mmHG may cause rupture of penile blood vessels. 
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was filed to select the pressure necessary to provide the desired erectile response with a pressure up to 304 mmHg to allow the user to customize the therapy as taught by Wysor and to prevent penile blood vessel rupture as taught by Stewart.  Such a combination would provide a method with predictable result of user selected pressure without the fear of rupturing penile blood vessels.

Claim 7 – Wysor teaches the steps (c) through (f) comprise a therapeutic treatment course lasting 30 seconds to 15 minutes, see column 4 lines 39-43, the vacuum interval is 30 sec to one minute resulting in a treatment cycle of 5 to 10 minutes plus relaxation periods.
Claim 8 – Wysor teaches gradually increasing pressure see figure 3 and pressure C1, C2, C3 and C4, and column 5 lines 33-44. 


11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart(5,020,522) as applied to claim 9 above, and further in view of Bonthuys(2005/0033113).
	Claim 11 – Stewart teaches a device as claimed including a resilient adapter sleeve -16- but does not set forth a specific material for the adapter sleeve or that the adapter sleeve is fabricated from a low durometer elastomeric material or a polymer blend.
	Bonthuys teaches a vacuum therapy tube including a seal for a vacuum tube and the penis, -40- wherein the seal is formed from silicone, paragraph [0078].
	The applicant’s specification sets forth silicone is a low durometer material, see page 11, lines 1-8.

	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to make the adapter sleeve of Stewart from silicone as suggested by Bonthuys because no specific material is set forth in Stewart one would necessarily be required to look to the prior art to find a material for use in forming similar sealing members.  Such a combination would provide a device of Stewart having an adapter sleeve formed from silicone as suggested by Bonthuys. 


Claim 10, 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart(5,020,522).

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	It is the position of the office that the claimed dimensions are result effective variables for at least the reasons set forth above and therefore it would have been obvious to determine the optimum or workable ranges through routine experimentation, per In re Aller.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 3 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18 and 20 of copending Application No. 16/411,231 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/411,231 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 duplicates the repeating steps of claim 1 while claim 18 does not duplicate the steps of repeating the method steps.


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest a method as claimed including cycled, repeated negative pressure/pressure release using a vacuum chamber and a soft extension member as claimed in combination with administering stem cells to the tissue being treated as set forth in claim 3.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 5,125,890 teaches a penile vacuum tube device with a sealing member but does not teach a repeated cycle procedure.  US Patent Application Publication 2015/0164678 teaches a penile vacuum tube but not a method of cycling as claimed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791